People v Louis (2015 NY Slip Op 06440)





People v Louis


2015 NY Slip Op 06440


Decided on August 5, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 5, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
BETSY BARROS, JJ.


2012-03401
 (Ind. No. 1953/11)

[*1]The People of the State of New York, respondent,
vMisha Louis, appellant. 


Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Victor Barall of counsel), for respondent.
Craig S. Leeds, New York, N.Y., for appellant.



DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered March 28, 2012, convicting her of attempted robbery in the first degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to the factual sufficiency of her plea is unpreserved for appellate review (see e.g. People v Davis, 24 NY3d 1012; People v Tyrell, 22 NY3d 359, 363-364; People v Toxey, 86 NY2d 725, 726; People v Lopez, 71 NY2d 662, 666; People v Rampersaud, 121 AD3d 721, 722). The exception to the preservation requirement does not apply in this case, as nothing in the defendant's allocution cast significant doubt on her guilt of the crime pleaded to, negated an essential element of that crime, or called into question the voluntariness of her plea (see e.g. People v Lopez, 71 NY3d at 666; People v Rampersaud, 121 AD3d at 722; People v Slide, 113 AD3d 881). In any event, the plea allocution was factually sufficient (see e.g. People v Johnson, 23 NY3d 973, 975; People v Goldstein, 12 NY3d 295, 301; People v Seeber, 4 NY3d 780, 781).
The defendant's remaining contentions are without merit.
MASTRO, J.P., AUSTIN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court